           Case 1:18-cr-00056-DAD-SKO Document 118 Filed 11/17/20 Page 1 of 3

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 HENRY Z. CARBAJAL III
   DAVID L. GAPPA
 3 Assistant United States Attorneys
   2500 Tulare Street, Suite 4401
 4 Fresno, CA 93721
   Telephone: (559) 497-4000
 5 Facsimile: (559) 497-4099

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                             CASE NO. 1:18-CR-00056-DAD-SKO

12                                 Plaintiff,              AMENDED FINAL ORDER OF FORFEITURE

13                           v.

14   PARAMJIT SINGH MANGAT,

15                                 Defendant.

16

17          On June 10, 2020, the Court entered a Preliminary Order of Forfeiture, forfeiting to the United

18 States all right, title, and interest of defendant Paramjit Singh Mangat in the following property:

19                  a. $100,000.00 of the $264,700.46 seized from Kern Schools Federal Credit Union

20                       member number xxxxxx0920, held in the names of Paramjit Mangat and S.K.M.

21          Beginning on June 28, 2020, for at least thirty (30) consecutive days, the United States

22 published notice of the Court’s Order of Forfeiture on the official internet government forfeiture site

23 www.forfeiture.gov. Said published notice advised all third parties of their right to petition the Court

24 within sixty (60) days from the first day of publication of the notice for a hearing to adjudicate the

25 validity of their alleged legal interest in the forfeited property;

26          The United States sent direct written notice by certified mail to the following individual

27 known to have an alleged interest in the above-described property:

28                  a.      Sukjhit Kaur Mangat: A notice letter was sent via certified mail to Sukjhit Kaur


       AMENDED FINAL ORDER OF FORFEITURE                   1
30
           Case 1:18-cr-00056-DAD-SKO Document 118 Filed 11/17/20 Page 2 of 3

 1 Mangat at 4404 Cimarron Ridge Drive, Bakersfield, CA 93313 on September 14, 2020. The PS Form

 2 3811 (certified mail “green card” showing delivery of mail) was signed on September 18, 2020. A

 3 courtesy copy of the notice letter was sent to Sukjhit Kaur Mangat’s counsel, David A. Torres.

 4          The Court has been advised that Sukjhit Kaur Mangat has not filed a claim to the subject

 5 property and the time for her to file a claim has expired.

 6          The Court has been advised that no third party has filed a claim to the subject property and the

 7 time for any person or entity to file a claim has expired.

 8          Accordingly, it is hereby ORDERED and ADJUDGED:

 9          1.      An Amended Final Order of Forfeiture shall be entered forfeiting to the United States

10 of America all right, title, and interest in the above-listed property pursuant to 18 U.S.C. § 982(a)(2),

11 to be disposed of according to law, including all right, title, and interest of Paramjit Singh Mangat

12 and Sukjhit Kaur Mangat.

13          2.      All right, title, and interest in the $100,000.00 of the $264,700.46 seized from Kern

14 Schools Federal Credit Union member number xxxxxx0920, held in the names of Paramjit Mangat

15 and S.K.M. shall vest solely in the name of the United States of America.

16          3.      Upon entry of this Amended Final Order of Forfeiture, but no later than 60 days

17 thereafter, the following assets shall be returned to defendant Paramjit Singh Mangat, through his

18 attorney of record, David Torres:

19                  a. Approximately $1,838.49 seized from Wells Fargo Bank account number

20                      xxxxxx1928;

21                  b. The amount of $164,700.46 of the $264,700.46 seized from Kern Schools Federal

22                      Credit Union member number xxxxxx0920;

23                  c. Approximately $1,294.77 seized from JPMorgan Chase Bank account number

24                      xxxxxx9138; and,

25                  d. Approximately $242,143.02 seized from JPMorgan Chase Bank account number

26                      xxxxxx0217.

27

28


      AMENDED FINAL ORDER OF FORFEITURE                   2
30
          Case 1:18-cr-00056-DAD-SKO Document 118 Filed 11/17/20 Page 3 of 3

 1          4.     The U.S. Customs and Border Protection shall maintain custody of and control over

 2 the subject property until it is disposed of according to law.

 3
     IT IS SO ORDERED.
 4

 5      Dated:    November 17, 2020
                                                       UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


      AMENDED FINAL ORDER OF FORFEITURE                  3
30
